EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Select Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 3/6/20121 Purchase 3/7/20122 Purchase 3/8/20123 Purchase 3/9/20124 Purchase 3/12/20125 Purchase 3/13/20126 Purchase 3/14/20127 Purchase 3/15/20128 Purchase 3/16/20129 Purchase 3/20/201210 Purchase 3/21/201211 Purchase 3/22/201212 Purchase 3/23/201213 Purchase 3/26/201214 Purchase 3/27/201215 Purchase 1 This transaction was executed in multiple trades at prices ranging from $18.79 – 19.10. 2 This transaction was executed in multiple trades at prices ranging from $18.71 – 18.84. 3 This transaction was executed in multiple trades at prices ranging from $19.22 – 19.59. 4 This transaction was executed in multiple trades at prices ranging from $19.99 – 20.00. 5 This transaction was executed in multiple trades at prices ranging from $19.89 – 20.00. 6 This transaction was executed in multiple trades at prices ranging from $19.89 – 20.00. 7 This transaction was executed in multiple trades at prices ranging from $19.84 – 20.00. 8 This transaction was executed in multiple trades at prices ranging from $19.72 – 19.81. 9 This transaction was executed in multiple trades at prices ranging from $19.75 – 19.80. 10 This transaction was executed in multiple trades at prices ranging from $19.50 – 19.64. 11 This transaction was executed in multiple trades at prices ranging from $19.52 – 19.63. 12 This transaction was executed in multiple trades at prices ranging from $18.91 – 19.31. 13 This transaction was executed in multiple trades at prices ranging from $18.96 – 19.01. 14 This transaction was executed in multiple trades at prices ranging from $19.21 – 19.48. 15 This transaction was executed in multiple trades at prices ranging from $19.17 – 19.83. 3/28/201216 Purchase 3/29/201217 Purchase 3/30/201218 Purchase 4/2/201219 Purchase 4/3/201220 Purchase 4/5/201221 Purchase 4/9/201222 Purchase 4/10/201223 Purchase 4/11/201224 Purchase 4/12/201225 Purchase 4/13/201226 Purchase 4/16/201227 Purchase 4/17/201228 Purchase 4/18/201229 Purchase 4/19/201230 Purchase 4/20/201231 Purchase 4/23/201232 Purchase 4/24/201233 Purchase 4/25/201234 Purchase 4/26/201235 Purchase 16 This transaction was executed in multiple trades at prices ranging from $19.66 – 19.75. 17 This transaction was executed in multiple trades at prices ranging from $19.36 – 19.60. 18 This transaction was executed in multiple trades at prices ranging from $19.32 – 19.91. 19 This transaction was executed in multiple trades at prices ranging from $19.30 – 19.65. 20 This transaction was executed in multiple trades at prices ranging from $19.12 – 19.42. 21 This transaction was executed in multiple trades at prices ranging from $18.32 – 18.41. 22 This transaction was executed in multiple trades at prices ranging from $18.00 – 18.06. 23 This transaction was executed in multiple trades at prices ranging from $17.52 – 17.73. 24 This transaction was executed in multiple trades at prices ranging from $17.75 – 17.95. 25 This transaction was executed in multiple trades at prices ranging from $18.14 – 18.40. 26 This transaction was executed in multiple trades at prices ranging from $18.00 – 18.05. 27 This transaction was executed in multiple trades at prices ranging from $18.08 – 18.25. 28 This transaction was executed in multiple trades at prices ranging from $18.40 – 18.52. 29 This transaction was executed in multiple trades at prices ranging from $17.90 – 18.20. 30 This transaction was executed in multiple trades at prices ranging from $17.77 – 18.19. 31 This transaction was executed in multiple trades at prices ranging from $17.38 – 17.87. 32 This transaction was executed in multiple trades at prices ranging from $17.11 – 17.53. 33 This transaction was executed in multiple trades at prices ranging from $17.50 – 17.99. 34 This transaction was executed in multiple trades at prices ranging from $18.05 – 18.43. 35 This transaction was executed in multiple trades at prices ranging from $18.12 – 18.18. 4/27/201236 Purchase 4/30/201237 Purchase 5/1/201238 Purchase 5/2/201239 Purchase 5/2/201240 Purchase 36 This transaction was executed in multiple trades at prices ranging from $18.11 – 18.39. 37 This transaction was executed in multiple trades at prices ranging from $18.14 – 18.48. 38 This transaction was executed in multiple trades at prices ranging from $17.93 – 18.55. 39 This transaction was executed in multiple trades at prices ranging from $15.10 – 16.01. 40 This transaction was executed in multiple trades at prices ranging from $16.16 – 16.35.
